United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 06-2904/3907
                                  ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeals from the United States
                                        * District Court for the
Thomas E. Simmons, Jr.,                 * Western District of Missouri.
                                        *
            Appellant.                  * [UNPUBLISHED]
                                   ___________

                             Submitted: September 24, 2007
                                Filed: October 5, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       The district court1 revoked the supervised release of Thomas E. Simmons, Jr.,
and sentenced him to prison. The court later granted the government’s Federal Rule
of Criminal Procedure 35(b) motion and reduced his sentence. Simmons filed notices
of appeal from both sentences. In Appeal No. 06-2904, we affirm the judgment of the
district court, noting that counsel makes no argument in his brief regarding the
original revocation sentence. We dismiss Appeal No. 06-3907, in which counsel
argues that the reduced sentence is unreasonable, because we lack jurisdiction to

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
consider a challenge to the reasonableness of a sentence reduced pursuant to Rule
35(b). See United States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per curiam).
Last, we grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-